Name: 89/122/EEC: Commission Decision of 26 January 1989 approving the second specific programme for the storage, processing and marketing of leaf tobacco notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  distributive trades;  agri-foodstuffs;  business organisation;  marketing;  Europe
 Date Published: 1989-02-17

 Avis juridique important|31989D012289/122/EEC: Commission Decision of 26 January 1989 approving the second specific programme for the storage, processing and marketing of leaf tobacco notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 045 , 17/02/1989 P. 0030 - 0030*****COMMISSION DECISION of 26 January 1989 approving the second specific programme for the storage, processing and marketing of leaf tobacco notified by the Greek Government pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (89/122/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 7 April 1988 the Greek Government forwarded a specific programme concerning the storage, processing and marketing of leaf tobacco; Whereas the aim of this programme is to razionalize and adapt the processing, storage and marketing of leaf tobacco in Greece so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this programme cannot include investments which would result in any increase in the output of oriental varieties of tobacco; Whereas this programme contains sufficient information as prescribed by Article 3 of Council Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the leaf tobacco sector in Greece; Whereas the estimated time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of the abovementioned Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The second programme for the leaf tobacco sector submitted by the Greek Government on 7 April 1988 is hereby approved. 2. Such approval does not extend to investments which would result in any increase in the output of oriental varieties of tobacco. Article 2 This Decision is addressed to Greece. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.